                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
 -------------------------------------------------------------- X        DOC #:
 JOHN M. STACK,                                                 :        DATE FILED: 01/24/2020
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          18-CV-10371 (VEC)
                                                                :
                                                                :                ORDER
 KARR-BARTH ASSOCIATES, INC.,                                   :
 AXA ADVISORS, LLC, and                                         :
 AXA NETWORK, LLC,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 24, 2020, the parties appeared for a status conference; and

        WHEREAS Defendants intend to move for summary judgment;

        IT IS HEREBY ORDERED that Defendants’ motion shall be due on or before March 6,

2020; Plaintiff’s opposition shall be due on or before April 3, 2020; and Defendants’ reply shall

be due on or before April 17, 2020. The parties are reminded that any request for sealing must

be made in accordance with the Court’s Individual Practices. The parties may jointly request a

referral to the assigned magistrate judge for a settlement conference at any time.



SO ORDERED.
                                                                    ________________________
Date: January 24, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
